Citation Nr: 0331536	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran is to be afforded a VA 
examination for the purpose of 
determining the severity of his service-
connected bilateral plantar fasciitis.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted by the examiner.  All 
applicable diagnoses must be fully set 
forth.  If the examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

The orthopedic examiner should provide 
detailed findings as to each of the 
queries which follow:

(a)  Describe the current state of the 
veteran's feet, including whether there 
is present or absent objective evidence 
of marked deformity [pronation, 
abduction, etc.], pain on manipulation 
and use accentuated, an indication of 
swelling on use, and characteristic 
callosities; and whether there is present 
or absent marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, which are not improved by 
orthopedic shoes or appliances.  

(b)  The examiner should be asked to 
state whether the following are present 
or absent:

(i)  All toes tending to dorsiflexion, 
with a limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the 
metatarsal heads.

(ii) Marked contraction of the plantar 
fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, 
and marked varus deformity.

(iii)  Malunion or nonunion of the tarsal 
or metatarsal bones, and if so, whether 
any such malunion or nonunion is 
moderate, moderately severe, or severe.

(iv)  Evidence of a foot injury, and, if 
so, whether such injury is moderate, 
moderately severe, or severe in degree.

(c)  Identify whether there is present or 
absent objective signs of pain of the 
feet attributable to plantar fasciitis 
and whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

(d)  Determine whether there is present 
or absent weakened movement, painful 
motion, excess fatigability, or 
incoordination of either foot 
attributable to the service-connected 
plantar fasciitis, and, if feasible, any 
such determination should also be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened or painful movement, excess 
fatigability, or incoordination.


2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





